Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because element 130 is labeled but is not described in specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
(Fig 1) element 130 in the drawing is not described in specification.  
Appropriate correction is required.
Claim Objections
Claim 7 objected to because of the following informalities:  
(Claim 7, line 9) “.” Should be “;”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4598883 by Suter (Here forth “Suter”) in view of US Publication 2010/0078959 by Goodson (Here forth “Goodson”) and US Publication 2013/0276286 by Latuff (Here forth “Latuff”).
Regarding claim 1, Suter discloses : A covering system applicable to an exterior of a vehicle, the covering system comprising: 
a flexible covering (Column 2, lines 48-56; the foam is elastomeric making it flexible) comprising 
an [Not taught: anti-microbial] foam pad having a thickness not less than one-quarter of an inch (Column 2, lines 48-56, the foam sheet is ¼ in thick), the thickness separating an external-side from an under-side (Fig 5), and 
a perimeter bounding the [Not taught: anti-microbial] foam pad (Fig 2-5, the foam pad is perimeter bounding), 
[Not taught: a plurality of suction-cups affixed to the under-side of the anti-microbial foam pad]; and 
a plurality of ropes affixed to the external-side of the [Not taught: anti-microbial] foam pad (Fig 2, there are  plurality of ropes 90 affixed to the external side of the foam pad 30,40,50,60,70 and 80).
Suter does not expressly disclose that the foam pad is anti-microbial.
Goodson discloses a similar covering wherein the padding is anti-microbial (Para 31).
It would have been obvious to a person having ordinary skill in the art having the teachings of Suter and Goodson before them, when the application was filed, to have modified the covering of Suter to have the foam padding include an anti-microbial coating, as taught by Goodson, to advantageously keep the covering free of microbes.
Suter as modified does not expressly disclose suction cups.
Latuff discloses a similar vehicle cover wherein a plurality of suction-cups affixed to the under-side of the anti-microbial foam pad (Para 28, suction cups 120; Para 46, any number or arrangement of suction cups which means it includes the peripheral edges and center portion of the cover; Para 26, Fig 7, the panels forming the covering can be of a square shape).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Suter and Latuff before them, when the application was filed, to have modified the covering of the modified Suter to have suction cups attached to the underside of the foam padding, as taught by Latuff, to advantageously keep the covering in place to protect the vehicle in areas where the covering may be affected by wind.
Regarding claim 6, Suter as modified does not expressly disclose wherein each of the plurality of ropes is affixed to the external-side of the anti-microbial foam pad by a D-ring.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to affix the ropes to the foam pads with a D-ring, because Applicant has not disclosed why this attachment type provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Suter’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Suter’s modified bag (details above) to obtain the invention as claimed.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suter, Goodson, and Latuff in view of US Publication 2007/0284023 by Sitarz (Here forth “Sitarz”).
Regarding claim 2, Suter discloses panels attached to each other. Suter as modified does not expressly discloses a center panel, side panels and front-panel all stitched to the center panel.
Sitarz discloses a similar covering wherein the flexible covering comprises 
a center-panel (Para 57, panel 112); 
two side-panels stitched to the center-panel (Para 57, panels 114); and 
a front-panel stitched to the center-panel (Para 57, panels 120).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Suter and Sitarz before them, when the application was filed, to have modified the covering of the modified Suter to have multiple panels that are separate on each side, as taught by Sitarz, to advantageously keep the covering in place to protect the vehicle in areas where the covering may be affected by wind.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sutter, Goodson, Latuff in view of US Patent 5653492 issued to Mills (Here forth “Mills”).
Regarding claim 3, Suter as modified includes all of the limitations including wherein the flexible covering comprises
a center-panel (Sitarz: Para 57, panel 112); and 
a plurality of auxiliary-panels (Sitarz: Para 57, panels 114); 
wherein each of the center-panel and the plurality of auxiliary-panels are circumscribed by a [Not taught: zippered interface], such that each of the plurality of auxiliary- panels and the center-panel are able to be fastened to each other via the [Not taught: zippered interface] (Fig 1, there are panels attached to each other).
Suter as modified does not expressly disclose that the connection interfaces between the panels is a zipper.
Mills disclose a similar covering wherein the interface is a zipper (Abstract, zipper 6).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Suter and Mills before them, when the application was filed, to have modified the covering of the modified Suter to have multiple panels attached via a zipper, as taught by Sitarz, to advantageously be able to keep the panels together when necessary and easily remove the panel when the panel is not necessarily.
Regarding claim 4, Suter as modified includes all of the limitations wherein each of the plurality of auxiliary-panels are square (See the detailed description of the rejection of claim 1).
Regarding claim 5,  Suter as modified includes all of the limitations including wherein the plurality of suction-cups comprises at least one center-cup affixed centrally to each one of the plurality of auxiliary-panels and at least one perimeter-cup affixed to an edge of each one of the plurality of auxiliary-panels (See the detailed description of the rejection of claim 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sutter in view of Goodson, Latuff, Sitarz and Mills.
Regarding claim 7, Suter discloses A hail-protective covering system applicable to an exterior of a vehicle, the hail- protective covering system comprising: 
a flexible covering (Column 2, lines 48-56; the foam is elastomeric making it flexible) comprising 
an [Not taught: anti-microbial] foam pad having a thickness not less than one-quarter of an inch (Column 2, lines 48-56, the foam sheet is ¼ in thick), the thickness separating an external-side from an under-side (Fig 5), and 
a perimeter bounding the anti-microbial foam pad (Fig 2-5, the foam pad is perimeter bounding), 
[Not taught: a plurality of suction-cups affixed to the under-side of the anti-microbial foam pad]; and 
a plurality of ropes affixed to the external-side of the anti-microbial foam pad (Fig 2, there are  plurality of ropes 90 affixed to the external side of the foam pad 30,40,50,60,70 and 80). 
[Not taught: wherein the flexible covering comprises 
a center-panel; 
two side-panels stitched to the center-panel; and 
a front-panel stitched to the center-panel; 
wherein the flexible covering comprises 
a center-panel; and 
a plurality of auxiliary-panels; 
wherein each of the center-panel and the plurality of auxiliary-panels are circumscribed by a zippered interface, such that each of the plurality of auxiliary- panels and the center-panel are able to be fastened to each other via the zippered interface; 
wherein each of the plurality of auxiliary-panels are square; 
wherein the plurality of suction-cups comprises at least one center-cup affixed centrally to each one of the plurality of auxiliary-panels and at least one perimeter-cup affixed to an edge of each one of the plurality of auxiliary-panels; and 
wherein each of the plurality of ropes is affixed to the external-side of the anti- microbial foam pad by a D-ring].
Suter does not expressly disclose that the foam pad is anti-microbial.
Goodson discloses a similar covering wherein the padding is anti-microbial (Para 31).
It would have been obvious to a person having ordinary skill in the art having the teachings of Suter and Goodson before them, when the application was filed, to have modified the covering of Suter to have the foam padding include an anti-microbial coating, as taught by Goodson, to advantageously keep the covering free of microbes.
Suter as modified does not expressly disclose suction cups.
Latuff discloses a similar vehicle cover wherein a plurality of suction-cups affixed to the under-side of the anti-microbial foam pad and the plurality of suction-cups comprises at least one center-cup affixed centrally to each one of the plurality of auxiliary-panels and at least one perimeter-cup affixed to an edge of each one of the plurality of auxiliary-panels; wherein each of the plurality of auxiliary-panels are square (Para 28, suction cups 120; Para 46, any number or arrangement of suction cups which means it includes the peripheral edges and center portion of the cover; Para 26, Fig 7, the panels forming the covering can be of a square shape).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Suter and Latuff before them, when the application was filed, to have modified the covering of the modified Suter to have suction cups attached to the underside of the foam padding, as taught by Latuff, to advantageously keep the covering in place to protect the vehicle in areas where the covering may be affected by wind.
Suter discloses panels attached to each other. 
Suter as modified does not expressly discloses a center panel, side panels and front-panel all stitched to the center panel.
Sitarz discloses a similar covering wherein the flexible covering comprises 
a center-panel (Para 57, panel 112); 
two side-panels stitched to the center-panel (Para 57, panels 114); and 
a front-panel stitched to the center-panel (Para 57, panels 114); 
wherein the flexible covering comprises 
a center-panel (Para 57, panels 114); and 
a plurality of auxiliary-panels (Sitarz: Para 57, panels 114); 
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Suter and Sitarz before them, when the application was filed, to have modified the covering of the modified Suter to have multiple panels that are separate on each side, as taught by Sitarz, to advantageously keep the covering in place to protect the vehicle in areas where the covering may be affected by wind.
Suter as modified does not expressly disclose that the connection interfaces between the panels is a zipper.
Mills disclose a similar covering wherein each of the center-panel and the plurality of auxiliary-panels are circumscribed by a zippered interface, such that each of the plurality of auxiliary- panels and the center-panel are able to be fastened to each other via the zippered interface (Abstract, zipper 6 attaches various panels).
It would have been obvious to a person having ordinary skill in the art having the teachings of the modified Suter and Mills before them, when the application was filed, to have modified the covering of the modified Suter to have multiple panels attached via a zipper, as taught by Sitarz, to advantageously be able to keep the panels together when necessary and easily remove the panel when the panel is not necessarily.
Suter as modified does not expressly disclose wherein each of the plurality of ropes is affixed to the external-side of the anti- microbial foam pad by a D-ring.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to affix the ropes to the foam pads with a D-ring, because Applicant has not disclosed why this attachment type provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Suter’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Suter’s modified bag (details above) to obtain the invention as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/       Examiner, Art Unit 3733                                                                                                                                                                                                 
/JENNIFER ROBERTSON/       Primary Examiner, Art Unit 3784